Case: 14-12415   Date Filed: 02/10/2015   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12415
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:12-cv-03732-RDP

WAYNE RECLA,

                                                             Plaintiff-Appellant,


                                   versus


SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (February 10, 2015)

Before ED CARNES, Chief Judge, TJOFLAT and WILSON, Circuit Judges.

PER CURIAM:
              Case: 14-12415     Date Filed: 02/10/2015   Page: 2 of 4


      Wayne Recla appeals the district court’s order affirming the Social Security

Commissioner’s denial of review of Recla’s disability insurance application and

denying his motion for remand.

      After an administrative law judge (ALJ) denied his application for disability

insurance benefits, Recla requested review of the decision by the Appeals Council

and submitted additional evidence. That new evidence included a psychological

evaluation by Dr. David Wilson, made three months after the ALJ’s decision,

diagnosing Recla with major depression. The Council determined that Dr.

Wilson’s evaluation was not chronologically relevant to the ALJ’s decision. It

then considered the additional evidence that was chronologically relevant and

found that it did not provide a basis for changing the ALJ’s decision. The Council

thus denied review. Recla now contends that (1) the Council did not adequately

articulate its rationale for denying review and (2) a remand is necessary so that the

ALJ can consider Dr. Wilson’s evaluation.

      We review de novo the Commissioner’s legal conclusions. Lewis v.

Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002). We also review de novo the

district court’s determination of whether a remand is necessary based on new

evidence. Vega v. Comm’r of Soc. Sec., 265 F.3d 1214, 1218 (11th Cir. 2001).

      First, Recla contends that the Council did not provide a sufficiently detailed

basis for denying review. When a claimant properly presents new evidence to the


                                          2
                Case: 14-12415       Date Filed: 02/10/2015      Page: 3 of 4


Council, the Council must adequately evaluate the evidence rather than

“perfunctorily adher[ing]” to the ALJ’s decision. Epps v. Harris, 624 F.2d 1267,

1273 (5th Cir. 1980). 1 Even so, the Council is “not required to provide a detailed

rationale for denying review.” Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d
780, 784 (11th Cir. 2014). Here, the Council considered Recla’s arguments and

new evidence. It then (1) stated that it had considered the additional evidence, (2)

made the evidence predating the ALJ’s decision part of the administrative record,

and (3) stated that it had determined that the new information did not provide a

basis for changing the ALJ’s decision. That was as much detail as it was required

to provide. See Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1259,

1262 (11th Cir. 2007).

       Second, Recla argues that the district court should have remanded the case

for consideration of Dr. Wilson’s evaluation.2 But Recla fails to show that the

evaluation was chronologically relevant to the ALJ’s decision of January 11, 2011.

Generally, a claimant is allowed to present new evidence at each stage of the

administrative review process “[s]ubject to the limitations in [20 CFR

§§] 404.970(b) and 404.976(b).” 20 C.F.R. §§ 404.900(b), 416.1470(b); Ingram,

       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.
       2
        Recla mentions only Dr. Wilson’s evaluation. He has thus abandoned any remand
argument with respect to any other evidence. See Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1330 (11th Cir. 2004).
                                               3
              Case: 14-12415     Date Filed: 02/10/2015    Page: 4 of 4
496 F.3d at 1261. The Council must consider “new and material evidence” that

“relates to the period on or before the date of the [ALJ’s] hearing decision.” 20

C.F.R. § 404.970(b); see Ingram, 496 F.3d at 1261 (noting that evidence must be

“chronologically relevant” to the time period considered by the ALJ to be

considered by the Council). The Council was thus required to consider only new

evidence that “relate[d] to the period on or before” January 11, 2011, the date of

the ALJ’s decision. See 20 C.F.R. §§ 404.970(b), 416.1470(b).

      Dr. Wilson evaluated Recla on April 6, 2011 — nearly three months after

the ALJ’s decision. According to Dr. Wilson’s report Recla said he suffered from

depression as early as 1997, but Recla conceded the depression was being treated

effectively. Even assuming that the ALJ determined Dr. Wilson’s report showed

disabling depression in April 2011, the report would provide the ALJ with no

evidence of when Recla’s depression worsened from the admittedly non-disabling

depression he suffered earlier. Nor is the report’s classification of the depression

as “[r]ecurrent” enough, without more, to show the evaluation’s chronological

relevance to the time period before January 11, 2011. See Ingram, 496 F.3d at

1261. The district court correctly determined that no remand was necessary.

      AFFIRMED.




                                          4